United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 3, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10332
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DARIN HEATH WEST,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 6:03-CR-46-ALL-C
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Darin Heath West appeals from his jury-verdict conviction

for armed bank robbery (“Count One”), possession of a firearm in

furtherance of a crime of violence (“Count Two”), and carjacking

(“Count Three”).    He first argues that the evidence produced at

trial was insufficient to support the jury’s verdict for Count

Two because there was no evidence proving that the firearm he

used during the robbery was real.   West properly preserved this

issue for appeal.   Viewing the evidence in the light most


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10332
                                -2-

favorable to the verdict, a rational trier of fact could have

found that the Government proved all of the essential elements

regarding Count Two.   See United States v. Lankford, 196 F.3d
563, 575-76 (5th Cir. 1999).

     West also contends that the district court erred by

increasing his sentence pursuant to U.S.S.G. § 3C1.1 based on its

finding that he committed perjury at trial.   Because the record

supports the district court’s finding regarding this issue, the

district court did not clearly err by applying the U.S.S.G.

§ 3C1.1 adjustment for obstruction of justice.   See United States

v. Storm, 36 F.3d 1289, 1295 (5th Cir. 1994).

     Accordingly, the district court’s judgment is AFFIRMED.